Citation Nr: 1758231	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  13-31 174A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right lower leg disability, to include Achilles tendonitis and a chronic strain of the gastrocnemius. 

2.  Entitlement to service connection for a scrotal pearl.

3.  Entitlement to service connection for a right wrist disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty January 1989 to April 1989, October 1989 to October 1993, and August 2003 to April 2009. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Jurisdiction over this matter is now held by the RO in Waco, Texas.    

This case was previously before the Board in April 2016 and remanded to provide the Veteran a hearing before the Board.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in July 2016.  A transcript of the hearing is of record and the case has now returned to the Board for further appellate action.

When this case was before the Board in April 2016, the issues before the Board included entitlement to service connection for sinusitis.  Review of the claims file shows that the Veteran was awarded service connection for pyriform sinus stasis in a May 2010 rating decision with an initial noncompensable (0 percent) evaluation assigned effective April 10, 2009.  The grant of service connection was based on the Veteran's complaints of right-sided sinus problems and the positive medical opinion of the June 2009 contract examiner.  The disability is rated under 38 C.F.R. § 4.97, Diagnostic Code 6510 (2017) for evaluating chronic pansinusitis.  The Board finds that despite the inclusion of the claim for service connection for sinusitis in the Board's previous decision, the issue was mistakenly certified by the RO to the Board in September 2014.  The award of service connection for pyriform sinus stasis in May 2010 represents a complete grant of the benefits sought on appeal and this issue is not currently before the Board.  The Veteran has also not indicated any disagreement with the initial disability rating assigned the disability and the claim for a higher initial rating is also not before the Board.  

The Veteran has named multiple representatives over the course of this appeal.  Most recently, a VA Form 21-22 was executed by the Veteran in September 2017, naming the Texas Veterans Commission to act on his behalf.  This newly executed VA Form 21-22 supersedes those that preceded it; hence, the Board recognizes the change in the Veteran's representation.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay in this case, but finds that a remand is necessary to further develop the record.  Specifically, the Veteran should be provided an additional VA examination to determine the nature and etiology of the disabilities on appeal.  Updated records of VA and private treatment should also be obtained and added to the claims file.  The Veteran contends that the June 2009 contract VA examination is inadequate as the results of the examination-that the Veteran does not have the disabilities claimed-is somewhat inconsistent with the contents of the post-service VA treatment records.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's complete VA medical records dating from August 6, 2013 to the present.  

2.  Contact the Veteran and request that he execute proper release forms to authorize VA to obtain records from any private physicians/facilities that have treated the disabilities on appeal.
If proper medical release forms are received, obtain copies of all available treatment records from the facilities above and any others identified by the Veteran.  Copies of the records must be associated with the claims file.  All efforts to obtain the records must be documented in the claims file.  

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of the claimed right leg, testicular, and right wrist disabilities.  The claims file must be made available to and reviewed by the examiner.

The examiner should:

a)  Identify all currently present disabilities of the right lower leg (to include any knee disabilities and Achilles tendonitis), the testicular area, and right wrist; and,

b)  Determine whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any identified right lower leg, testicular, and right wrist disabilities are etiologically related to active duty service, to include the diagnoses of right leg Achilles tendonitis, right leg gastrocnemius strain, right leg plantaris muscle strain, scrotal varices, a scrotal pearl, and a right wrist sprain and pulled muscle.

The complete bases for all medical opinions must be provided.  The current record before the Board, with VA treatment records dating to August 2013, documents ongoing treatment for right lower leg pain with an October 2012 MRI demonstrating a strain of the gastrocnemius.  The Veteran also complained of right wrist pain to VA providers in July 2010 and October 2010.  An August 2010 upper extremity nerve test did not demonstrate definitive evidence of carpal tunnel syndrome or ulnar neuropathy.  In October 2010, the Veteran also complained of a penile lesion at the base of the glans that appeared to be a scar.

4.  After completion of the above, readjudicate the claims on appeal.  If the benefits sought on appeal are not fully granted, issue a SSOC before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


